department of the treasury internal_revenue_service washington d c government entities division release number release date date date uniform issue list contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uniform issue list legend taxpayer state director director day care center karate school x x2 dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 code based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were incorporated under the state nonprofit public benefit corporation law for the specific purpose of operating for charitable purposes within the meaning of sec_501 of the internal_revenue_code specifically you state that you intend to provide educational_services to disenfranchised groups and low income families your application and supporting documents reflect the intention to engage in the following activities e e e provide financial assistance to low-income families in the form of child-care scholarships provide after-school tutoring to the open community specializing in students with learning disabilities and prevent crime by providing recreational classes to the open community during after-school hours you state that your primary activity is to provide financial assistance to low-income families in the form of child-care scholarships you plan on providing these scholarships exclusively to the students of day care center a day care center owned and operated by director and director you state that your goal is to provide scholarships to students already attending day care center this scholarship would specifically cover the cost of an increase in tuition charged by day care center the program imposes a monthly income limit based on family size in order to qualify for the scholarships you state that without this assistance it is likely that one-third of the low and low-moderate income students will be unable to continue to attend the day care center in addition to the scholarship program you plan to tutor children with learning disabilities you state that students will be academically assessed by you and grouped by ability you would tutor children twice a week you did not provide any other information relating to your tutoring program you also plan on offering an after-school recreational program that offers instruction in karate you state that you formed a partnership with karate school karate school this program would require a monthly tuition fee of dollar_figurex1 later you informed us that you are no longer planning on partnering with karate school you state that you still intend to provide this program however you did not provide any additional information regarding this program you expect to seek funding primarily from institutional sources such as the government foundations and corporations you have applied for one government block grant according to your revised statement of revenues and expenses you plan to spend dollar_figurex2 on your scholarship program you have not allocated any funding for your tutoring program or after-school recreational program your board_of directors is made up of three individuals two of your directors director and director are family members and are the owners of day care center in addition you state that director is also your chief_executive_officer and director is your chief financial officer your administrative offices are located on the grounds of day care center you propose to lease space from day care center for dollar_figure in place with day care center you state that other locations have agreed to lease space to you if necessary but did not provide additional information regarding those potential leases per month you do not have a lease agreement law sec_501 of the internal_revenue_code code provides that an organization described in sec_501 or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to qualify for exemption an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either of the above tests the organization will not qualify for exemption sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_70_533 1970_2_cb_112 the organization was formed to operate a work related child care and development center the center operates in conjunction with an industrial company to provide preschool school age children of factory workers with an educational program and care during the work day the center enrolls pre-school age children of employees of the company children of parents employed in nearby factories and children of parents recommended through contacts with antipoverty and welfare agencies employment with the company does not give any employee the right to have his child enrolled at the center children are selected on the basis of the financial need of the family and the need of a child for the care and development program it was held that this organization was exempt from federal_income_tax under sec_501 of the code revproc_2010_9 r b provides in part that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued a mere statement of purposes or a statement that the presence of a single exemption regardless of the number or importance of truly business bureau of washington d c inc v united_states 326_us_279 non-exempt purpose if substantial in nature will destroy the exempt purposes better in 165_f3d_1173 the court provided that the term any private_shareholder_or_individual in the inurement clause of sec_501 of the code has been interpreted to mean an insider of the charity additionally the court stated that a charity is not to siphon its earnings to its founder or the members of its board or their families or anyone else fairly to be described as an insider that is as the equivalent of an owner or manager in 71_tc_1067 several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the non-profit as an instrument to subsidize their for-profit purposes the fact that amounts paid to the for-profit organizations under the contracts were reasonable did not affect the court’s conclusion consequently est of hawaii did not qualify as an organization described in sec_501 in 92_tc_1053 the court stated that when an organization operates for the benefit of private interest the organization by definition does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest occasional economic benefits flowing to persons as an incidental consequence of an organization pursuing exempt charitable purposes will not generally constitute prohibited private benefits thus should the organization be shown to benefit private interests it will be deemed to further a nonexempt purpose under sec_1_501_c_3_-1 and will prevent an organization from operating primarily for exempt purposes absent showing that no more than an insubstantial part of its activities further private interests or any other nonexempt purposes in 765_f2d_1387 9th cir the court in determining that a non-profit was operated for substantial non-exempt purposes and that income inured to the benefit of private persons stated that t he critical inquiry is not whether particular payments to a related for-profit organization are reasonable or excessive but whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the non-profit the court additionally upheld the tax court's determination that church was operated for substantial nonexempt purpose of providing a market for services of advertising agency a for-profit organization owned and controlled by ministers of church in wendy parker rehabilitation foundation inc v commissioner 52_tcm_51 the tax_court upheld the service’s position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption due to inurement the organization received voluntary contributions a portion of which were expended for the benefit of a named beneficiary wendy parker the officers and directors of the organization were all relatives of wendy parker the court also noted that such distributions relieved the family from the economic burden of providing medical_care and rehabilitation care for their family_member and therefore constituted inurement to the benefit of private individuals analysis based on the facts presented in your application we conclude that you are not operated for exempt purposes accordingly you do not qualify for exemption as an organization described in sec_501 of the code your application and supporting documentation must demonstrate that your organization meets the operational_test under sec_1_501_c_3_-1 of the regulations exempt_organizations must operate exclusively for exempt purposes sec_501 the term exclusively has been interpreted to mean primarily sec_1_501_c_3_-1 a single substantial non- exempt_purpose is sufficient to prevent exemption better business bureau u s pincite if an organization fails the operational_test it cannot qualify as an exempt_organization under sec_501 of the code a taxpayer has the burden_of_proof to show that they serve the public rather than the private interests of designated individuals the creator or person controlled directly or indirectly by private interests sec_1 c - d ii whole or in part to the benefit of a private individual then that organization is not operated exclusively for exempt purposes sec_1_501_c_3_-1 a private_shareholder_or_individual is defined as person or persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 you have not demonstrated that you are not operated for private interests if an organization’s net_earnings inure in you are directly controlled by director and director who also own and operate for-profit day care center director and director are also your officers your activities are carried on in such a manner that the for-profit organization benefits substantially your purpose is to provide scholarships to the children attending day care center so that they can afford an increase in tuition you do not provide scholarships that pay for child-care costs at any other facility these scholarships promote the business of director director and day care center as such you are operated for the private interests of director director and day care center additionally operating for the purpose of providing a market for a for-profit corporation is not an exempt_purpose and provides a private benefit to the for-profit in church by mail f 2d pincite the court upheld the tax court’s determination that the non-profit was operated for substantial nonexempt purpose of providing a market for services of a for-profit advertising agency that was owned and controlled by insiders of the church similar to the organization in church by mail you are operated for the benefit of a for-profit organization you were created to prevent day care center from losing one-third of its students due to a tuition increase you are also similar to the organization in est of hawaii t c pincite where several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the non-profit as an instrument to further their for-profit purposes day care center is furthering its for-profit business by ensuring that students do not withdraw from the center due to an increase in tuition you are distinguishable from the organization described in revrul_70_533 while the organization in this revenue_ruling provided benefits to any child including pre-school age children of employees of the company children of parents employed in nearby factories and children of parents recommended through contacts with antipoverty and welfare agencies your scholarships are limited to children who are enrolled at day care center your operation is designed to directly promote and benefit the business of day care center thereby serving the private interest of the day care center director and director since net_earnings of your organization inure to the benefit of persons having a personal_interest in your activities you are not operated exclusively for exempt purposes sec_1_501_c_3_-1 you are also providing a private benefit to the children of day care center like the organization in wendy parker rehabilitation foundation 52_tcm_51 you have formed an organization solely to aid the students who attend day care center by providing partial scholarships to specific students to cover the cost of an increase in their tuition while your scholarship program may benefit persons who may be within certain income limitations this program serves already identified children of day care center in this respect your scholarship program accomplishes activities that are not exclusively in furtherance of one or more exempt purposes because they further the private purposes of day care center’s students and not the general_public as required under sec_1_501_c_3_-1 by serving primarily private interests you are not operated exclusively for an exempt_purpose see sec_1_501_c_3_-1 c -1 d ii however even if you were not operated for the private interests of director director and day care center you have not provided sufficient detail to conclude that you are operated for an exempt_purpose under revproc_2010_9 2010_2_irb_258 exempt status will be recognized in advance of operations if the proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures an organization must fully describe the activities in which it expects to engage you refer to both an after-school tutoring program for students with learning disabilities and a program to provide recreational classes such as karate but have not described those programs in any detail when asked to provide additional information on those programs you did not describe the standards criteria or procedures for these programs for example you did not provide information regarding the number of students you expect to attend how you will recruit those students the curriculum you will teach etc additionally your statement of revenues and expenditures does not show any financial allocations for these programs as such you have not met your burden of disclosing all the facts bearing on your organization operations and finances that would allow us to make a decision about your activities revproc_2010_9 supra conclusion based on the information provided we are not able to conclude that you are operated exclusively for public rather than private purposes despite any charitable purposes your activities may achieve you cannot qualify for tax exemption because more than an insubstantial part of your activities are not in furtherance of exempt purposes you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
